IN THE UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT



                                       No. 99-31141
                                     Summary Calendar



EDWARD WAYNE FOSTER,
                                                            Plaintiff-Appellant,
                                             versus

ROBERT G. BUCKLEY, Etc.; ET AL.,

                                                            Defendants,
ROBERT G. BUCKLEY, Sheriff of Union Parish,

                                                            Defendant-Appellee.
                   _________________________________________
                      Appeal from the United States District Court
                         for the Western District of Louisiana
                                USDC No. 97-CV-1515
                   _________________________________________
                                  October 27, 2000

Before POLITZ, DAVIS, and BENAVIDES, Circuit Judges.
PER CURIAM:*




       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       Edward Wayne Foster appeals the trial court’s grant of summary judgment,
based on qualified immunity, to defendant Robert Buckley. For the reasons assigned,

we affirm.

       Foster does not appeal the grant of summary judgment to defendant Robert Levy.
As relates to the claims against Buckley in his official capacity, Foster contends only

that Buckley was in charge of the Sheriff’s Office and failed to supervise his officers

properly. Foster does not focus on any alleged failure of any official policy, custom,

or practice of Buckley and thus the official capacity claims lack validity.1 Foster has
not briefed any state law claims and they are deemed abandoned.2
       Foster maintains that Buckley had information of such quality and quantity that
no reasonable officer would have concluded that probable cause existed for his arrest

for the murder of John Wesley Smith. He further maintains that the affidavit submitted
in support of the application for an arrest warrant contained misstatements and

omissions of fact critical to a finding of probable cause. Our review of the record
persuades that under the totality of the circumstances, the evidence from an informant,
as well as other witnesses, provided sufficient basis for police to believe reasonably

that there was probable cause to arrest Foster.3 The claimed misstatements and

omissions in the affidavit Foster advances were not critical to a finding of probable
cause and do not render the affidavit so lacking in indicia of reliability that a belief in


       1
        Monell v. Department of Social Services, 436 U.S. 658 (1978).
       2
        Yohey v. Collins, 985 F.2d 222 (5th Cir. 1993)(issues must be properly briefed to be
preserved for appeal).
       3
        Illinois v. Gates, 462 U.S. 213 (1983).
                                                  2
probable cause is per se unreasonable.4 We find no error in the district court’s
determination that Buckley was entitled to qualified immunity.

      The judgment appealed is AFFIRMED.




      4
       Malley v. Briggs, 475 U.S. 335 (1986); Morin v. Caire, 77 F.3d 116 (5th Cir. 1996).
                                              3